Title: From Thomas Jefferson to Patrick Henry, [16 July 1776]
From: Jefferson, Thomas
To: Henry, Patrick


                    
                        Dear Sir
                        [16 July 1776]
                    
                    The inclosed letter from the President was directed before he knew of your being invested with the office of Governor: you will therefore please to open it. After congratulating you on your appointment and hoping every thing favourable from our new institutions I subscribe myself Dr. Sir Your very humble servt.,
                    
                        Th: Jefferson
                    
                 